Exhibit 10.4

Execution Copy

LIMITED GUARANTY

THIS LIMITED GUARANTY, dated as of March 29, 2019 (as it may be amended,
supplemented or otherwise modified from time to time in accordance with the
terms hereof, “Limited Guaranty”), is made by Nicholas Financial, Inc., a
Florida corporation (the “Guarantor”) in favor of Ares Agent Services, L.P.
(“Ares”), as collateral agent (in such capacity, the “Collateral Agent”), for
the benefit of the Secured Parties.

RECITALS

A. Pursuant to the Credit Agreement, dated as of the date hereof (as amended,
restated and/or otherwise modified from time to time, the “Credit Agreement”)
among NF Funding I, LLC (the “Borrower”), the lenders from time to time party
thereto, and Ares Agent Services, L.P, as administrative agent and collateral
agent, the Lenders have agreed to make loans to the Borrower secured by certain
Receivables and other related assets upon the terms and subject to the
conditions set forth therein.

B. The Guarantor is the sole owner of the Borrower and will derive substantial
benefit from the Lenders making loans available to the Borrower under the Credit
Agreement.

C. To induce the Lenders to enter into the Credit Agreement, the Guarantor
agreed to guarantee certain obligations of the Borrower as further described
herein.

D. It is a condition precedent to the obligation of the Lenders to make the
loans under the Credit Agreement that the Guarantor shall have executed and
delivered this Limited Guaranty to the Lenders.

NOW, THEREFORE, for good and valuable consideration, receipt of which by the
parties hereto is hereby acknowledged, the parties hereby agree as follows:

1. Defined Terms.

(a) Unless otherwise defined herein, terms defined in the Credit Agreement and
used herein shall have the meanings given to them in the Credit Agreement.

“Guaranteed Obligations” shall have the meaning set forth in Section 2(a)
hereof.

“Recourse Limit” means, as of any date of determination, an amount equal to the
product of (x) 10.00% and (y) the highest aggregate principal amount of all
Loans outstanding at any time from and after the Closing Date (regardless of
whether the Revolving Loan Commitments have expired or have been terminated).

(b) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Limited Guaranty shall refer to this Limited Guaranty as a
whole and not to any particular provision of this Limited Guaranty, and section
and paragraph references are to this Limited Guaranty unless otherwise
specified.



--------------------------------------------------------------------------------

(c) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

2. Limited Guaranty.

(a) The Guarantor hereby, unconditionally and irrevocably, guarantees, as
primary obligor and not merely as surety, to the Collateral Agent, for the
benefit of the Secured Parties, the punctual performance and payment when due of
all Obligations, whether such obligations constitute principal, interest,
expenses or any other obligation (collectively, the “Guaranteed Obligations”).
The maximum aggregate liability of the Guarantor hereunder shall not exceed the
Recourse Limit, and the Collateral Agent acknowledges and agrees that Guarantor
shall in no event be required to pay more than the Recourse Limit under or in
respect of the Guaranteed Obligations. All payments under this Limited Guaranty
shall be made within three (3) Business Days after demand therefor by the
Collateral Agent.

(b) Notwithstanding the foregoing, Guarantor further agrees to pay interest to
the Collateral Agent on all unpaid amounts payable by Guarantor pursuant to
Section 2(a) at a rate equal to the rate applicable to the Loans upon the
occurrence and continuation of an Event of Default under Section 2.5 of Credit
Agreement, and any and all losses, damages, costs, expenses, liabilities, claims
or other obligations incurred by the Collateral Agent (including, without
limitation, all reasonable fees, expenses and disbursements of counsel) in
enforcing any rights with respect to, or collecting, any or all of the
Guaranteed Obligations from Guarantor and/or enforcing any rights with respect
to, or collecting against, Guarantor under this Limited Guaranty, including
those paid or incurred in connection with post-judgment collection efforts or in
any proceeding under any insolvency event. Interest shall accrue daily on all
amounts from the date such amounts are due until paid. Interest shall be
computed on the basis of a 360-day year, in such case for the actual number of
days elapsed in the relevant period.

(c) No payment or payments made by the Borrower or any other Person or received
or collected by the Collateral Agent from the Borrower or any other Person by
virtue of any action or proceeding or any set-off or appropriation or
application at any time or from time to time in reduction of or in payment of
the Guaranteed Obligations shall be deemed to modify, reduce, release or
otherwise affect the liability of Guarantor hereunder. Guarantor shall remain
liable under this Limited Guaranty until the date on, and as of, which (i) all
Revolving Loans have been repaid in full in cash, (ii) all other Obligations
(other than Unasserted Obligations) under this Agreement and the other Loan
Documents have been paid in full in cash or otherwise completely discharged, and
(iii) the Scheduled Termination Date shall have occurred, notwithstanding, in
each case, that from time to time prior thereto the Borrower or any other Person
may be free from any Guaranteed Obligations and notwithstanding any payment or
payments referred to in the foregoing sentence.

3. Representations and Warranties of Guarantor. The Guarantor hereby represents
and warrants that:

(a) Organization and Good Standing. The Guarantor is duly incorporated, validly
existing and in good standing under the laws of the State of Florida and has
full power and authority to execute, deliver and perform its obligations under
this Limited Guaranty.

 

- 2 -



--------------------------------------------------------------------------------

(b) Due Authorization. The execution, delivery and performance of this Limited
Guaranty and any other document or instrument delivered pursuant hereto or in
connection herewith (such documents, the “Guaranty Documents”), and the
consummation of the transactions provided for in this Limited Guaranty or the
Guaranty Documents have been duly authorized by the Guarantor by all necessary
corporate or other appropriate action on the part of the Guarantor.

(c) Binding Obligation. This Limited Guaranty has been duly executed and
delivered by the Guarantor and constitutes a legal, valid and binding obligation
of the Guarantor, and is in full force and effect, enforceable in accordance
with its terms, except as may be limited by bankruptcy, insolvency,
reorganization, moratorium or similar laws relating to or limiting creditors’
rights generally or by equitable principles relating to enforceability.

(d) No Conflict. The execution and delivery of this Limited Guaranty and the
Guaranty Documents by Guarantor, the performance of the transactions
contemplated by this Limited Guaranty and the Guaranty Documents, and the
fulfillment of the terms of this Limited Guaranty and the Guaranty Documents
shall not (i) conflict with or violate any of the Organizational Documents or
material Contractual Obligation of the Guarantor, or (ii) conflict with violate
any order, judgment or decree of Governmental Authority binding on the
Guarantor, or (iii) require any approval of the members of the Guarantor or any
approval or consent of any Person under any material Contractual Obligation of
the Guarantor, except for such approvals or consents which shall be obtained on
or before the Closing Date and disclosed in writing to the Administrative Agent,
(iv) conflict with or violate any provision of any law or any governmental rule
or regulation applicable to the Guarantor, or (v) result in or require the
creation or imposition of any Lien upon any of the properties or assets of the
Guarantor (other than any Liens created under any of the Loan Documents in favor
of Collateral Agent, on behalf of Secured Parties).

(e) All Consents. All authorizations, consents, licenses, orders or approvals of
or registrations or declarations with any Governmental Authority or any other
Person required to be obtained, effected or given by the Guarantor in connection
with the execution and delivery of this Limited Guaranty and the performance of
the transactions contemplated by this Limited Guaranty by the Guarantor, have
been duly obtained, effected or given and are in full force and effect except
where failure to do so could not reasonably be expected to have a Material
Adverse Effect with respect to the Guarantor.

(f) No Legal Proceeding. No litigation or administrative proceeding of or before
any court, tribunal or governmental body is presently pending or, to the
knowledge of Guarantor, threatened against Guarantor or any properties of
Guarantor or with respect to this Limited Guaranty, which, if adversely
determined, could reasonably be expected to have a material adverse effect on
the business, assets or financial condition of Guarantor or which would draw
into question the validity of this Limited Guaranty. No injunction, writ,
restraining order or other order of any nature materially and adversely affects
Guarantor’s performance of its obligations under this Limited Guaranty.

 

- 3 -



--------------------------------------------------------------------------------

(g) Taxes. Guarantor has filed (on a consolidated basis or otherwise) on a
timely basis all tax returns (including, without limitation, all foreign,
federal, state, local and other tax returns) required to be filed, is not liable
for taxes payable by any other Person (other than pursuant to a tax sharing
arrangement with any of its Affiliates under which the sharing of tax
obligations is appropriate and reflects economic realities) and has paid or made
adequate provisions for the payment of all material taxes, assessments and other
governmental charges due from the Guarantor except for those taxes being
contested in good faith by appropriate proceedings and in respect of which it
has established proper reserves on its books except to the extent that failure
to file such returns or pay such taxes, assessments or other governmental
charges could not reasonably be expected to have a Material Adverse Effect with
respect to the Guarantor or the Borrower. No tax lien or similar adverse claim
has been filed, and no claim is being asserted, with respect to any such tax,
assessment or other governmental charge. Any material taxes, fees and other
governmental charges payable by Guarantor in connection with the execution and
delivery of this Limited Guaranty and the transactions contemplated hereby or
under the Loan Documents have been paid or shall have been paid if and when due.

(h) Solvency. Guarantor is solvent and will not become insolvent after giving
effect to the transactions contemplated hereby; Guarantor is paying its debts as
they become due; and Guarantor, after giving effect to the transactions
contemplated hereby, will have adequate capital to conduct its business.
Guarantor does not intend to incur, or believe that it has incurred, debts
beyond its ability to pay such debts as they mature. Guarantor is not
contemplating the commencement of insolvency, bankruptcy, liquidation or
consolidation proceedings or the appointment of a receiver, liquidator,
conservator, trustee or similar official in respect of Guarantor or any of its
assets. The Guarantor is not subject to any proceeding under the Bankruptcy Code
or under any other applicable bankruptcy, insolvency or similar law.

(i) Material Adverse Effect. Since March 31, 2018, no event, circumstance or
change has occurred that has caused or evidences, either in any case or in the
aggregate, a Material Adverse Effect on the Limited Guarantor.

(j) True and Correct Information. All information, reports, exhibits, schedules,
financial statements or certificates of Guarantor or any of its officers
furnished to the Collateral Agent hereunder and during the Lenders’ or the
Agents’ diligence of Guarantor are true and complete in all material respects
and do not omit to disclose any material facts necessary to make the statements
herein or therein, in light of the circumstances in which they are made, not
misleading.

(k) Financial Condition of Borrower. Guarantor is currently informed of the
financial condition of the Borrower and of all other circumstances which a
diligent inquiry would reveal and which bear upon the risk of nonpayment or
nonperformance of the Guaranteed Obligations. Guarantor has read and understands
the terms and conditions of the Credit Agreement and each other Loan Document.
The Guarantor hereby covenants that it will continue to keep itself informed of
the Borrower’s financial conditions, the financial condition of other
guarantors, if any, and of all other circumstances which bear upon the risk of
nonpayment or nonperformance of the Guaranteed Obligations.

(l) Credit Agreement. Guarantor has received and reviewed copies of the Credit
Agreement.

 

- 4 -



--------------------------------------------------------------------------------

4. No Subrogation. Notwithstanding any payment or payments made by Guarantor
hereunder or any set-off or application of funds of Guarantor by the Collateral
Agent or any of its Affiliates, Guarantor shall not be entitled to be subrogated
to any of the rights of such party against the Borrower or any collateral
security or guarantee or right of offset held by the Collateral Agent for the
payment of the Guaranteed Obligations, nor shall Guarantor seek or be entitled
to seek any contribution or reimbursement from the Borrower in respect of
payments made by Guarantor hereunder, until all amounts owing by the Borrower on
account of the Guaranteed Obligations are paid and satisfied in full and the
Credit Agreement is terminated. If any amount shall be paid to Guarantor on
account of such subrogation rights at any time when all of the Guaranteed
Obligations shall not have been paid and satisfied in full, such amount shall be
held by Guarantor in trust for the Collateral Agent, segregated from other funds
of Guarantor, and shall, forthwith upon receipt by Guarantor, be turned over to
the Collateral Agent in the exact form received by Guarantor (duly indorsed by
Guarantor to the Collateral Agent, if required), to be applied against the
Guaranteed Obligations, whether matured or unmatured, in such order as the
Collateral Agent may determine.

5. Amendments, Etc. with Respect to the Guaranteed Obligations. Guarantor shall
remain obligated hereunder notwithstanding that, without any reservation of
rights against Guarantor and without notice to or further assent by Guarantor,
any demand for payment of any of the Guaranteed Obligations made by the
Collateral Agent may be rescinded by the Collateral Agent and any of the
Guaranteed Obligations continued, and the Guaranteed Obligations, or the
liability of any other party upon or for any part thereof, or any collateral
security or guarantee therefor or right of offset with respect thereto, may,
from time to time, in whole or in part, be renewed, extended, amended, modified,
accelerated, compromised, terminated, waived, surrendered or released by the
Collateral Agent pursuant to the terms of the Credit Agreement, and the Credit
Agreement and any other documents executed and delivered in connection therewith
may be amended, modified, supplemented or terminated, in whole or in part, as
the Lenders may deem advisable from time to time, and any collateral security,
guarantee or right of offset at any time held by the Collateral Agent for the
payment of the Guaranteed Obligations may be sold, exchanged, waived,
surrendered or released. When making any demand hereunder against Guarantor, the
Collateral Agent may, but shall be under no obligation to, make a similar demand
on the Borrower, and any failure by the Collateral Agent to make any such demand
or to collect any payments from the Borrower or any release of the Borrower
shall not relieve Guarantor of its obligations or liabilities hereunder, and
shall not impair or affect the rights and remedies, express or implied, or as a
matter of law, of the Collateral Agent against Guarantor. For the purposes
hereof “demand” shall include the commencement and continuance of any legal
proceedings.

6. Waiver of Rights. Except as otherwise expressly provided herein, Guarantor
waives any and all notice of any kind including, without limitation, notice of
the creation, renewal, extension or accrual of any of the Guaranteed
Obligations, and notice of or proof of reliance upon this Limited Guaranty by
the Collateral Agent or any Lender or acceptance of this Limited Guaranty by the
Collateral Agent. The Guaranteed Obligations, and any of them, shall
conclusively be deemed to have been created, contracted or incurred, or renewed,
extended, amended or waived, in reliance upon this Limited Guaranty, and all
dealings between the Borrower and Guarantor, on the one hand, and each Lender,
on the other hand, likewise shall be conclusively presumed to have been had or
consummated in reliance upon this Limited

 

- 5 -



--------------------------------------------------------------------------------

Guaranty. In addition, to the extent permitted by applicable law, Guarantor
hereby waives (a) any requirement that the Collateral Agent exhaust any right,
power or remedy or proceed against the Borrower, (b) all rights or claims of
right to cause a marshalling of assets or to cause Collateral Agent or any
Lender to proceed against any of the Collateral before proceeding under this
Limited Guaranty, or any other Loan Document to which Guarantor is a party,
against Guarantor or any other guarantor or indemnitor under the Loan or
Guaranteed Obligations; (c) all rights and remedies accorded by applicable law
to sureties or guarantors, except any rights of subrogation and contribution
(the exercise of which are subject to the terms of this Limited Guaranty); (d)
the benefits of any statutes of limitation or repose; (e) any requirement of
diligence or promptness on any Agent’s or any Lender’s part in the enforcement
of its rights under the provisions of this Limited Guaranty and any other Loan
Document; and (f) any defense based upon an election of remedies by any Agent or
any Lender, including any election to proceed by judicial or non-judicial
foreclosure of any Collateral.

7. Guaranty Absolute and Unconditional. Guarantor understands and agrees that
this Limited Guaranty shall be construed as a continuing, absolute and
unconditional guarantee of the full and punctual payment and performance of the
Guaranteed Obligations and not of their collectability only and is in no way
conditioned upon any requirement that the Collateral Agent first attempt to
collect any of the Guaranteed Obligations from the Borrower, without regard to
(a) the validity, regularity or enforceability of the Credit Agreement or any
other Loan Document, any of the Guaranteed Obligations therefor or guarantee or
right of offset with respect thereto at any time or from time to time held by a
Lender, (b) any defense, set-off, deduction, abatement, recoupment, reduction or
counterclaim (other than a defense of payment or performance) which may at any
time be available to or be asserted by the Borrower against the Collateral Agent
or any Lender, or (c) any other circumstance whatsoever (with or without notice
to or knowledge of the Borrower, Guarantor or Performance Guarantor) which
constitutes, or might be construed to constitute, an equitable or legal
discharge of Guarantor from this Limited Guaranty, in bankruptcy or in any other
instance. When pursuing its rights and remedies hereunder against Guarantor, the
Collateral Agent may, but shall be under no obligation to, pursue such rights,
powers, privileges and remedies as it may have against the Borrower or any other
Person or any right of offset with respect thereto, and any failure by the
Collateral Agent to pursue such other rights or remedies or to collect any
payments from the Borrower or any such other Person or to exercise any such
right of offset, or any release of the Borrower or any such other Person or
right of offset, shall not relieve Guarantor of any liability hereunder, and
shall not impair or affect the rights, powers, privileges and remedies, whether
express, implied or available as a matter of law or equity, of the Collateral
Agent against Guarantor. This Limited Guaranty shall remain in full force and
effect and be binding in accordance with and to the extent of its terms upon
Guarantor and the successors and assigns thereof, and shall inure to the benefit
of the Collateral Agent, for the benefit of the Secured Parties, until all the
Guaranteed Obligations of Guarantor under this Limited Guaranty shall have been
satisfied by performance and payment in full and the Credit Agreement shall have
been terminated, notwithstanding that from time to time during the term of the
Credit Agreement, the Borrower, Seller and/or Servicer may be free from any
Guaranteed Obligations. This Limited Guaranty may not be revoked by Guarantor
and shall continue to be effective with respect to any Guaranteed Obligations
existing after any attempted revocation by Guarantor.

 

- 6 -



--------------------------------------------------------------------------------

8. Reinstatement. This Limited Guaranty shall continue to be effective, or be
reinstated, as the case may be, if at any time payment, or any part thereof, of
any of the Guaranteed Obligations is rescinded or must otherwise be restored or
returned by the Collateral Agent or any Lender upon the insolvency, bankruptcy,
dissolution, liquidation or reorganization of the Borrower or Guarantor, or upon
or as a result of the appointment of a receiver, intervenor or conservator of,
or trustee or similar officer for, the Borrower or Guarantor or any substantial
part of its property, or otherwise, all as though such payments had not been
made.

9. Payments. Guarantor hereby guarantees that payments hereunder will be paid to
the Collateral Agent, without deduction, abatement, recoupment, reduction,
set-off or counterclaim, in U.S. Dollars. All proceeds received by the
Collateral Agent hereunder shall be applied in full or in part by the Collateral
Agent against the Guaranteed Obligations in accordance with Section 2.11 of the
Credit Agreement.

10. Non Petition. Guarantor hereby agrees that it will not institute against the
Borrower any bankruptcy, reorganization, arrangement, insolvency or liquidation
proceedings, or other proceedings under any United States federal or state
bankruptcy law, including the Bankruptcy Code, or an non-US equivalent so long
as any Obligation shall be outstanding under the Credit Agreement or there shall
not have elapsed one year plus one day since the last day on which any such
Obligations of the Borrower under the Credit Agreement shall have been reduced
to zero. The agreements in this Section 10 shall survive termination of this
Agreement.

11. Notices. All demands, notices and communications hereunder shall be in
writing and shall be delivered in the manner specified in the Credit Agreement
to such Person’s address as set forth on Appendix A hereto. All notices and
demands prepared and sent in accordance with the requirements of Section 9.1 of
the Credit Agreement shall be deemed to have been received at the times
specified in such Section 9.1 of the Credit Agreement. Notwithstanding any
provision to the contrary contained in this Guaranty, all notices,
communications and consents which are required, by the terms of this Guaranty,
to be delivered to the Agent shall be required to be delivered in writing.

12. Entire Agreement; Severability. This Limited Guaranty shall supersede any
existing agreements between the parties containing general terms and conditions
for a limited guaranty of the loans and advances under the Loan Documents, other
than the Conditional Guaranty. Each provision and agreement herein shall be
treated as separate and independent from any other provision or agreement herein
and shall be enforceable notwithstanding the unenforceability of any such other
provision or agreement.

13. Integration. This Limited Guaranty and the other Loan Documents to which
Guarantor is a party represent the agreement of Guarantor with respect to the
subject matter hereof and thereof and there are no promises or representations
by the Agent or any other Person relative to the subject matter hereof or
thereof not reflected herein or therein.

14. Amendments in Writing; No Waiver; Cumulative Remedies.

(a) None of the terms or provisions of this Limited Guaranty may be waived,
amended, supplemented or otherwise modified except by a written instrument
executed by Guarantor and the Collateral Agent, provided that any provision of
this Limited Guaranty may be waived with the written consent of the Collateral
Agent.

 

- 7 -



--------------------------------------------------------------------------------

(b) The Agent shall not be deemed by any act (except by a written instrument
pursuant to Section 14(a) hereof), delay, indulgence, omission or otherwise be
deemed to have waived any right, power, privilege or remedy hereunder or to have
acquiesced in any Default or Event of Default or in any breach of any of the
terms and conditions hereof. No failure to exercise, nor any delay in
exercising, on the part of the Collateral Agent, any right, power, remedy or
privilege hereunder shall operate as a waiver thereof. No single or partial
exercise of any right, power, remedy or privilege hereunder shall preclude any
other or further exercise thereof or the exercise of any other right, power or
privilege. A waiver by the Collateral Agent of any right, power, privilege or
remedy hereunder on any one occasion shall not be construed as a bar to any
right, power, privilege or remedy which the Collateral Agent would otherwise
have on any future occasion.

(c) The rights and remedies herein provided are cumulative, may be exercised
singly or concurrently and are not exclusive of any other rights or remedies
provided by law.

15. Section Headings. The headings in this Limited Guaranty are for purposes of
reference only and shall not limit or define the meaning hereof.

16. Miscellaneous.

(a) Assignment. This Limited Guaranty shall be binding upon the successors and
permitted assigns of Guarantor and shall inure to the benefit of the Collateral
Agent, each Lender and their respective successors and assigns. This Limited
Guaranty may not be assigned or delegated by Guarantor without the express
written consent of the Collateral Agent in its sole discretion and any attempt
to assign or transfer this Limited Guaranty without such consent shall be null
and void and of no effect whatsoever.

(b) Costs and Expenses. Guarantor shall pay, or reimburse, the Collateral Agent
for reasonable and out-of-pocket expenses (including court costs and reasonable
and documented attorneys’ fees) paid or incurred by the Collateral Agent in
enforcing this Limited Guaranty.

(c) Counterparts, Electronic Signature. This Limited Guaranty may be executed in
any number of counterparts, each of which shall be an original, but all of which
shall constitute one instrument. Delivery of an executed signature page to this
Limited Guaranty by facsimile transmission or other electronic image scan
transmission (e.g., “PDF” or “tif” via email) shall be as effective as delivery
of a manually signed counterpart of this Limited Guaranty.

17. Reserved.

18. Applicable Law; Consent to Jurisdiction.

(a) Applicable Law. THIS LIMITED GUARANTY AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW) THEREOF.

 

- 8 -



--------------------------------------------------------------------------------

(b) Consent to Jurisdiction. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST THE
PARTIES ARISING OUT OF OR RELATING HERETO, OR ANY OF THE GUARANTEED OBLIGATIONS,
MAY BE BROUGHT IN ANY STATE OR FEDERAL COURT OF COMPETENT JURISDICTION IN THE
STATE, COUNTY AND CITY OF NEW YORK. BY EXECUTING AND DELIVERING THIS LIMITED
GUARANTY, EACH OF THE PARTIES, FOR ITSELF AND IN CONNECTION WITH ITS PROPERTIES,
IRREVOCABLY (i) ACCEPTS GENERALLY AND UNCONDITIONALLY THE NONEXCLUSIVE
JURISDICTION AND VENUE OF SUCH COURTS, (ii) WAIVES ANY DEFENSE OF FORUM NON
CONVENIENS, (iii) AGREES THAT SERVICE OF ALL PROCESS IN ANY SUCH PROCEEDING IN
ANY SUCH COURT MADE TO ANY PROCESS AGENT OF THE GUARANTOR IDENTIFIED IN THE
SECURITY AGREEMENT, IS SUFFICIENT TO CONFER PERSONAL JURISDICTION OVER THE
GUARANTOR, IN ANY SUCH PROCEEDING IN ANY SUCH COURT, AND OTHERWISE CONSTITUTES
EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT; AND (iv) AGREES THAT THE
COLLATERAL AGENT RETAINS THE RIGHT TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST THE GUARANTOR, IN THE COURTS OF
ANY OTHER JURISDICTION.

(c) Service of Process. ANY AND ALL SERVICE OF PROCESS AND ANY OTHER NOTICE IN
ANY SUCH ACTION, SUIT OR PROCEEDING SHALL BE EFFECTIVE AGAINST THE GUARANTOR, IF
GIVEN BY REGISTERED OR CERTIFIED MAIL, RETURN RECEIPT REQUESTED, OR BY ANY OTHER
MEANS OR MAIL WHICH REQUIRES A SIGNED RECEIPT, POSTAGE PREPAID, MAILED AS
PROVIDED ABOVE

(d) Waivers of Jury Trial. EACH OF THE GUARANTOR AND THE COLLATERAL AGENT HEREBY
AGREES TO WAIVE ITS RESPECTIVE RIGHTS TO A JURY TRIAL OF ANY CLAIM OR CAUSE OF
ACTION BASED UPON OR ARISING HEREUNDER OR ANY DEALINGS BETWEEN THEM RELATING TO
THE SUBJECT MATTER OF THIS TRANSACTION OR THE GUARANTOR/BENEFICIARY RELATIONSHIP
BEING ESTABLISHED HEREUNDER. THE SCOPE OF THIS WAIVER IS INTENDED TO BE ALL
ENCOMPASSING OF ANY AND ALL DISPUTES THAT MAY BE FILED IN ANY COURT AND THAT
RELATE TO THE SUBJECT MATTER OF THIS TRANSACTION, INCLUDING CONTRACT CLAIMS,
TORT CLAIMS, BREACH OF DUTY CLAIMS AND ALL OTHER COMMON LAW AND STATUTORY
CLAIMS. EACH OF THE GUARANTOR AND THE COLLATERAL AGENT ACKNOWLEDGES THAT THIS
WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS RELATIONSHIP, THAT IT
HAS ALREADY RELIED ON THIS WAIVER IN ENTERING INTO THIS LIMITED GUARANTY, AND
THAT IT SHALL CONTINUE TO RELY ON THIS WAIVER IN ITS RELATED FUTURE DEALINGS.
EACH OF THE GUARANTOR AND THE COLLATERAL AGENT FURTHER WARRANTS AND REPRESENTS
THAT IT HAS REVIEWED THIS WAIVER WITH ITS LEGAL COUNSEL AND THAT IT KNOWINGLY
AND VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS FOLLOWING

 

- 9 -



--------------------------------------------------------------------------------

CONSULTATION WITH LEGAL COUNSEL. THIS WAIVER IS IRREVOCABLE, AND MAY NOT BE
MODIFIED EITHER ORALLY OR IN WRITING (OTHER THAN BY A MUTUAL WRITTEN WAIVER
SPECIFICALLY REFERRING TO THIS SECTION 10 AND EXECUTED BY EACH OF THE PARTIES
HERETO), AND THIS WAIVER SHALL APPLY TO ANY SUBSEQUENT AMENDMENTS, RENEWALS,
SUPPLEMENTS OR MODIFICATIONS HERETO. IN THE EVENT OF LITIGATION, THIS LIMITED
GUARANTY MAY BE FILED AS A WRITTEN CONSENT TO A TRIAL BY THE COURT.

[Remainder of page intentionally left blank.]

 

- 10 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Guarantor has duly executed and delivered this Limited
Guaranty as of the day and year first above written.

 

NICHOLAS FINANCIAL, INC., a Florida corporation, as Guarantor By:  

/s/ Doug Marohn

Name:   Doug Marohn Title:   President & CEO Address:   Nicholas Financial, Inc.
  2454 N. McMullen Booth Road   Clearwater, FL 33759

 

ACKNOWLEDGED AND AGREED TO: ARES AGENT SERVICES, L.P., a Delaware limited
partnership, as Collateral Agent By: Ares Agent Services GP LLC, its General
Partner By:  

/s/ Jeffrey W. Kramer

Name:   Jeffrey W. Kramer Its:   Authorized Signatory

[Signature Page to Limited Guaranty]